Case: 19-50830      Document: 00515852310         Page: 1    Date Filed: 05/06/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            May 6, 2021
                                   No. 19-50830
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Herman; Cynthia Herman,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:17-CR-301


   Before Dennis, Higginson, and Willett, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:
          Appellants Michael and Cynthia Herman owned and operated three
   restaurants in Texas. In early 2013, the Internal Revenue Service initiated an
   undercover operation to determine whether the Hermans’ business tax
   returns understated gross receipts and whether the Hermans claimed
   personal expenses as business expenses on those returns. Following a four-
   day trial, a jury convicted the Hermans on one count of conspiracy to defraud
   the United States. The jury also convicted Michael of five counts and
   Cynthia of two counts of willfully filing false tax returns. The Hermans timely
   appealed.
Case: 19-50830     Document: 00515852310           Page: 2   Date Filed: 05/06/2021




                                    No. 19-50830


          On appeal, the Hermans argue that the district court erred when it
   excluded defense exhibits, excluded the Hermans’ expert witness’s
   testimony, and limited the Hermans’ cross-examination of two Government
   witnesses. In addition, they argue that the district court’s cumulative errors
   deprived them of a fair trial. Separately, Cynthia also argues that Count One
   of the indictment was legally insufficient. For the reasons articulated below,
   we AFFIRM.
                                         I.
          Michael and Cynthia Herman, husband and wife, owned and operated
   three restaurants in Bastrop County, Texas: Cindy’s Gone Hog Wild,
   Cindy’s Downtown, and Hassler Brothers Steakhouse. Michael is a retired
   medic from the Houston Fire Department with an M.B.A. in marketing, and
   Cynthia is a former secretary with a high school degree. Both worked in and
   actively managed the restaurants.
                               A. IRS Investigation
          The Internal Revenue Service (“IRS”) has a program called the
   Business Opportunity Project, which is designed to identify businesses that
   underreport income. Through this program, the IRS initiated an undercover
   investigation of the Hermans in early 2013. The IRS investigated the
   Hermans because they had listed one of their restaurants, Cindy’s Gone Hog
   Wild, for sale at an asking price that appeared high compared to its reported
   gross receipts. IRS Special Agent Daniel Vela assumed the identity of
   “Daniel Ramirez” and posed as an interested buyer. Over the course of the
   investigation, Agent Vela had three in-person meetings with the Hermans on
   May 9, 2013; May 30, 2013; and August 8, 2013. He also had phone
   conversations and exchanged text messages with Michael. Agent Vela was
   “wired” for all the meetings and phone conversations, and he recorded 10
   hours and 14 minutes of video and audio clips.




                                         2
Case: 19-50830      Document: 00515852310          Page: 3   Date Filed: 05/06/2021




                                    No. 19-50830


          During the undercover investigation, Michael and Cynthia made
   various statements to Agent Vela that suggested they did not include all the
   cash receipts generated by their restaurants on their financial reports and tax
   returns. For example, Michael told Agent Vela: “Because, you know, the
   cash, that’s something that . . . you can deal with and, and never has to make
   it to the bank.” The Hermans also suggested they used business funds to pay
   for their personal expenses. For example, Michael told Agent Vela: “[T]he
   IRS is not going to allow us to run this business the way we were running it.
   Paying our house, paying our utility, paying our car notes, paying everything
   without us showing we were making something.”
          The Hermans’ account of their interactions with Agent Vela as
   “Daniel Ramirez” is that he was a “sleazy buyer” who “repeatedly” asked
   about “unreported cash.” They argue that any inculpatory statements they
   made were because they were trying to respond favorably to an interested
   buyer and sell their restaurant. The Hermans point to various exculpatory
   statements they also made to Agent Vela, including: “what you do with [the
   cash flow] is your business,” and “we’ve put every dime in the bank to make
   sure our business stays solid and solvent.”
          After the undercover operation, the IRS executed search warrants on
   the Hermans’ home and three restaurants. IRS Special Agent Daniel Fannin
   became the lead agent coordinating the investigation. He concluded that the
   Hermans had not deposited all cash into their bank accounts and had paid
   personal expenses with business funds.
                              B. Procedural History
          In 2017, a grand jury indicted Michael and Cynthia with one count of
   conspiring to defraud the United States in violation of 18 U.S.C. § 371 (Count
   One) and separate counts of willfully filing materially false tax returns in
   violation of 26 U.S.C. § 7206(1) (Counts Two through Seven). Counts Two




                                          3
Case: 19-50830       Document: 00515852310            Page: 4      Date Filed: 05/06/2021




                                       No. 19-50830


   through Four pertained to personal tax returns and charged both Michael and
   Cynthia; Counts Five through Seven pertained to corporate tax returns and
   charged only Michael because only he signed those returns.
            In 2019, Michael and Cynthia proceeded to trial, at which neither
   testified. After a four-day trial, the jury convicted both defendants on the
   conspiracy count (Count One), convicted Michael on five false return counts
   (Counts Two, Three, and Five through Seven), and convicted Cynthia on
   two false return counts (Counts Two and Three). Both Hermans were
   acquitted on one false return count for their 2012 personal tax returns (Count
   Four).
            The district court sentenced Michael to 21 months’ imprisonment
   followed by three years of supervised release. The district court sentenced
   Cynthia to five years’ probation. Both were ordered to pay $157,719 in
   restitution to the IRS.
                                             II.
            The Hermans first argue that the district court erred when it excluded
   (1) certain audio recording excerpts of their conversations with IRS Agent
   Vela and (2) a transcript of the recorded conversations redacted to show only
   Agent Vela’s questions. 1




            1
             We reject the Government’s contention that the Hermans waived their challenge
   to some of the excluded recordings. A litigant waives an issue if she or he “fails to
   adequately brief it.” United States v. Martinez, 263 F.3d 436, 438 (5th Cir. 2001). The
   Hermans specifically identify the excluded exhibits, provide record citations and
   arguments as to why they were erroneously excluded, and cite legal authority to support
   their arguments. See FED. R. APP. P. 28(a)(8)(A).




                                             4
Case: 19-50830        Document: 00515852310              Page: 5       Date Filed: 05/06/2021




                                          No. 19-50830


                                    A. Defense Exhibits
           Before trial, the Government provided the Hermans with 16 audio
   clips it intended to play at trial totaling about 25 minutes of recorded
   conversations between the Hermans and Agent Vela (Government Exhibits
   57A through 57P). In response, the Hermans provided the Government with
   18 supplemental audio clips totaling an additional 43 minutes of conversation
   pulled from the same set of recordings (Defense Exhibits 32A through 32O). 2
           In urging the district court to admit their 18 supplemental audio clips,
   the Hermans relied on Federal Rule of Evidence 106. Premised on fairness,
   Rule 106 allows a party to introduce the remainder of a written or recorded
   statement when its adversary has selectively introduced another portion of
   that writing or recorded statement in a way that creates a misleading
   impression. See FED. R. EVID. 106. The Hermans asserted that their
   proffered clips provided necessary context for the jury, arguing that the
   Government had cherry-picked recordings of their incriminating statements
   but left out clips in which they made contradictory statements or clips in
   which Agent Vela prompted them to make the incriminating statements.
   The Government objected to the supplemental recordings as inadmissible
   hearsay, arguing that the Hermans were attempting to use their own out-of-
   court statements to establish certain facts and mitigate other damaging
   admissions without testifying at trial. In addition, the Government argued
   that Rule 106 was inapplicable because many of the clips the Hermans had
   moved to introduce were not made during the same conversation—or even
   the same day—as the inculpating statements they sought to mitigate.



           2
             Defense Exhibits 31A through 31R (audio recordings) correspond with Defense
   Exhibits 32A through 32O (transcripts). This opinion will refer to the transcripts in the 32
   series.




                                                5
Case: 19-50830         Document: 00515852310              Page: 6       Date Filed: 05/06/2021




                                          No. 19-50830


           The district court ruled that the Hermans could present supplemental
   audio recording clips on cross-examination as long as they were recorded on
   the same date and were about the same subject matter as the Government’s
   audio recordings. At trial, during the cross-examination of Agent Vela, the
   Hermans moved to admit 15 supplemental audio recordings into evidence.
   The district court denied their motion. 3
           On appeal, Michael argues that the district court erred by excluding
   13 of the audio recordings, while Cynthia argues error for only ten of the
   excluded recordings. Cynthia also asserts that the district court erroneously
   excluded a 35-page redacted transcript of recorded conversations that
   contained only the undercover agent’s questions to the Hermans. This
   redacted transcript contains Agent Vela’s questions from all his meetings and
   phone calls with the Hermans. Cynthia explains that the redacted transcript
   addressed the Government’s hearsay objections by removing the Hermans’
   statements and leaving only Agent Vela’s questions and showed Agent Vela
   repeatedly asked questions about unreported cash in order to inculpate the
   Hermans.
                                   B. Standard of Review
           We review the district court’s exclusion of the Hermans’ exhibits as
   an evidentiary ruling for abuse of discretion, United States v. Branch, 91 F.3d
   699, 727 (5th Cir. 1996), subject to harmless error review, United States v.
   Portillo, 969 F.3d 144, 177 (5th Cir. 2020). “A district court abuses its
   discretion if it bases its decision on an error of law or a clearly erroneous
   assessment of the evidence.” Portillo, 969 F.3d at 168 (quoting United States
   v. Insaulgarat, 378 F.3d 456, 464 (5th Cir. 2004)). For an evidentiary ruling


           3
             Nevertheless, it is notable that on recross-examination of Agent Vela, the district
   court allowed the defense to use two of their proffered audio clips.




                                                6
Case: 19-50830         Document: 00515852310               Page: 7      Date Filed: 05/06/2021




                                          No. 19-50830


   to constitute reversible error, it must have affected the defendant’s
   “substantial right.” FED. R. EVID. 103(a); see United States v. Sanders, 343
   F.3d 511, 519 (5th Cir. 2003). “Error is harmless if, in light of the whole
   record, the contested evidence did not contribute to the verdict.” United
   States v. Dixon, 185 F.3d 393, 398 (5th Cir. 1999).
           The Hermans dispute the applicable standard of review. They argue
   that that the district court’s exclusion of their exhibits violated their Sixth
   Amendment rights to confront witnesses and present a complete defense,
   and they urge us to review the district court’s ruling de novo, subject to
   harmless error review. United States v. Skelton, 514 F.3d 433, 438 (5th Cir.
   2008). We reject this argument for two reasons.
           First, our court has held that “[n]either the Constitution nor Rule 106
   . . . requires the admission of the entire statement once any portion is
   admitted in a criminal prosecution.” Branch, 91 F.3d at 729 (citations
   omitted). Nor does applying Rule 106 to “require[] that a defendant
   demonstrate with particularity the unfairness in the selective admission of his
   . . . statement[s]” violate a defendant’s constitutional rights. Id.
           In addition, before the district court, the Hermans repeatedly relied
   on Rule 106, not the Sixth Amendment or any non-hearsay admissibility
   argument, 4 to argue that the audio recordings should be admitted into
   evidence. While Michael’s counsel did suggest, pretrial, that exclusion of the
   recordings would violate the Hermans’ “constitutional rights,” he never
   particularized this concern and, specifically, he did not invoke the Sixth
   Amendment. Given the Hermans’ prior reliance on the evidentiary rules and


           4
             Cf. Daniel J. Capra & Liesa L. Richter, Evidentiary Irony and the Incomplete Rule of
   Completeness: A Proposal to Amend Federal Rule of Evidence 106, 105 MINN. L. REV. 901
   (2020) (giving an overview of federal court application of Rule 106 and the possibility of
   future revision to encompass the full breadth of the common law rule of completeness).




                                                 7
Case: 19-50830        Document: 00515852310              Page: 8       Date Filed: 05/06/2021




                                          No. 19-50830


   their failure to make contemporaneous objections based on the Constitution,
   their attempts to recast their argument as a constitutional violation on appeal
   appear to be a post hoc recharacterization to obtain a more favorable standard
   of review, which we reject. Cf. Hadwani v. Gonzales, 445 F.3d 798, 801 (5th
   Cir. 2006) (per curiam) (rejecting a petitioner’s “constitutional claim”
   because it was “an abuse of discretion argument [cloaked] in constitutional
   garb” in an immigration law context (alteration in original) (quoting Torres-
   Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001))).
                                        C. Discussion
           Federal Rule of Evidence 106, which “partially codifies” the common
   law rule of completeness, 5 “guards against admission into evidence of
   truncated statements likely to present an out-of-context picture to the jury.”
   United States v. Jones, 663 F.2d 567, 571 (5th Cir. 1981). Rule 106 provides:
           If a party introduces all or part of a writing or recorded
           statement, an adverse party may require the introduction, at
           that time, of any other part—or any other writing or recorded
           statement—that in fairness ought to be considered at the same
           time.




           5
             The “rule of completeness” is a common law principle of evidence that was
   designed to address two concerns. First, the rule addresses the “concern that the court not
   be misled because portions of a statement are taken out of context.” Beech Aircraft Corp. v.
   Rainey, 488 U.S. 153, 171 n.14 (1988). Second, “the rule has also addressed the danger that
   an out-of-context statement may create such prejudice that it is impossible to repair by a
   subsequent presentation of additional material.” Id. (emphasis omitted). The rule
   alleviates this concern by allowing the additional material to be “considered
   contemporaneously” with the out-of-context statement. Id. at 172 (quoting FED. R.
   EVID. 106). “Federal Rule 106 formally codifies the completeness doctrine only as to
   ‘writings or recorded statement[s],’” not as to conversations or other oral statements.
   DAVID P. LEONARD & RICHARD D. FRIEDMAN, THE NEW WIGMORE:
   SELECTED RULES OF LIMITED ADMISSIBILITY, § 5.7.3 n.40 (3d ed. 2020).




                                                8
Case: 19-50830      Document: 00515852310           Page: 9    Date Filed: 05/06/2021




                                     No. 19-50830


   FED. R. EVID. 106. Rule 106 requires the introduction of a writing or
   recorded statement only when the omitted portion is “necessary to qualify,
   explain, or place into context the portion already introduced,” and we
   analyze each of the excluded defense exhibits under this standard. Branch,
   91 F.3d at 728 (quoting United States v. Pendas-Martinez, 845 F.2d 938, 944
   (11th Cir. 1988)). While Rule 106 “encourages completeness in writings or
   recordings, it restricts a requirement of completeness by the qualification that
   the portion sought to be admitted must be relevant to the issues, and only the
   parts which qualify or explain the subject matter of the portion offered by the
   opponent need be admitted.” United States v. Crosby, 713 F.2d 1066, 1074
   (5th Cir. 1983). Rule 106 permits a party to correct an incomplete and
   misleading impression created by the introduction of part of a writing or
   recorded statement; it does not permit a party to introduce writings or
   recorded statements to affirmatively advance their own, alternative theory of
   the case. Branch, 91 F.3d at 731; see also Capra & Richter, supra note 4, at
   913–14.
                               1. Defense Exhibit 32A
          In Defense Exhibit 32A, the Hermans describe the origin of the name
   of one of their restaurants, Cindy’s Gone Hog Wild, and explain that the
   restaurant is famous “around the world.” Michael does not identify a
   misleading impression created by Government evidence or a corresponding
   Government Exhibit that 32A is “necessary to qualify, explain, or place into
   context.” The information contained in 32A has not been shown to be
   related to the Government’s allegations against the Hermans or its theory of
   the case. Thus, the district court did not err in excluding this exhibit.
                               2. Defense Exhibit 32B
          In Defense Exhibit 32B, the Hermans tell Agent Vela that they started
   using a payroll service because they tried and failed to do payroll on their own.




                                          9
Case: 19-50830       Document: 00515852310             Page: 10      Date Filed: 05/06/2021




                                        No. 19-50830


   The Hermans argue that 32B is necessary context for Government Exhibit
   57B, in which they tell Agent Vela how Pacesetter, their payroll service,
   works. 6 The Government alleged that there were people on the Hermans’
   payroll who did not belong on the payroll. At most, 32B shows that the
   Hermans decided to outsource their business’s payroll function when they
   were unable to perform it themselves. But 32B does not show that the
   Hermans had no involvement in payroll after it was outsourced. The district
   court did not abuse its discretion in deeming 32B not to be “necessary to
   qualify, explain, or place [57B] into context.”
                                  3. Defense Exhibit 32C
          In Defense Exhibit 32C, Michael tells Agent Vela that he and Cynthia
   each take a “small salary” and “anything left at the end of the year.” The
   Hermans argue that 32C is necessary context for Government Exhibit 57C,
   in which Michael tells Agent Vela that the Hermans’ business creates
   hundreds of thousands of dollars in “cash flow” and that “in 2008” the
   business was “paying for everything,” including the Hermans’ “cars” and
   “house.” The conversation in 32C is not about 2008; rather it is about the
   present time when the conversation was taking place: 2013. The district
   court did not abuse its discretion in deeming 32C not to be “necessary to
   qualify, explain, or place [57C] into context.”
                                 4. Defense Exhibit 32D
           In Defense Exhibit 32D, Agent Vela asks about getting more money
   out of the business, and Michael responds by discussing profit margins and
   investing more in marketing. The Hermans argue that 32D is necessary


          6
             In their briefing, the Hermans identify a corresponding government exhibit for
   most of the proffered defense exhibits. We conduct our Rule 106 analysis based on these
   pairs of documents identified by the parties.




                                             10
Case: 19-50830    Document: 00515852310           Page: 11   Date Filed: 05/06/2021




                                   No. 19-50830


   context for Government Exhibit 57A, in which Michael states that the
   Hermans receive “$800 a month cash [from gaming machines] that’s just
   . . . it’s whatever you’re going to do with that.” Michael’s discussion of
   margins and marketing with Agent Vela does not “qualify, explain, or place
   into context” the fact that the Hermans made $800 per month in cash from
   the gaming machines in their restaurant.
                             5. Defense Exhibit 32E
         In Defense Exhibit 32E, Cynthia and Michael invite Agent Vela to
   attend “Bike Night” at Cindy’s Gone Hog Wild, an event for which the
   Hermans “partner[]” with the Cowboy Harley-Davidson motorcycle club.
   The Hermans explain that the bikers “love[]” the restaurant and the place
   will be “frickin’ packed.”    Michael does not identify a corresponding
   Government Exhibit. 32E shows that the Hermans considered themselves to
   have a thriving business based on local motorcycle club members’ patronage.
   This is not related to the Government’s allegations against the Hermans and
   thus has not been shown to be “necessary to qualify, explain, or place [a
   Government exhibit] into context.”
                             6. Defense Exhibit 32F
         In Defense Exhibit 32F, Michael states: “All our cash deposits go
   through that bank.” The Hermans argue that 32F is necessary context for
   Government Exhibit 57A, in which Michael states that the Hermans receive
   “$800 a month cash [from gaming machines] that’s just . . . it’s whatever
   you’re going to do with that.” The Government’s exhibit implies that the
   Hermans did not deposit all of their cash into a bank. The Hermans’ exhibit
   suggests that they did. The Hermans’ exhibit, therefore, corrects the
   misimpression the Government’s exhibit alone creates, and the district court
   erred in excluding Defense Exhibit 32F.




                                        11
Case: 19-50830     Document: 00515852310           Page: 12    Date Filed: 05/06/2021




                                    No. 19-50830


          “[I]n light of the whole record,” however, this error was harmless.
   Dixon, 185 F.3d at 398. At trial, the Government established that, during the
   five-year period at issue, the total cash sales reflected in the Hermans’ point-
   of-sale system, in addition to the cash generated from gaming machines,
   exceeded the amount of cash the Hermans deposited into their business bank
   accounts by at least $570,000. Even without Michael’s statement about
   “$800 a month cash” from gaming machines, the jury had ample “basis to
   convict the defendants” based on the unreported cash sales reflected in the
   point-of-sale system alone. Portillo, 969 F.3d at 177.
                               7. Defense Exhibit 32G
          In Defense Exhibit 32G, Michael tells Agent Vela that if Agent Vela
   “need[s]” “[a]nything else” he can “put a release together” and “forward
   it on to [the Hermans’] CPA.” The Hermans argue that 32G is necessary
   context for Government Exhibit 57C, in which Michael tells Agent Vela that
   the Hermans’ business creates hundreds of thousands of dollars in “cash
   flow” and that “in 2008” the business was “paying for everything,”
   including the Hermans’ “cars” and “house.” Cynthia characterizes 32G as
   Michael “telling Agent Vela to contact [the Hermans’] CPA.” But we read
   32G as an offer that Agent Vela can talk to the Hermans’ CPA through the
   Hermans and after Agent Vela signs a release. Regardless, the Hermans have
   not shown how Michael’s statement that “in 2008” the business “was
   paying for . . . everything” creates a misleading impression and therefore
   have not shown 32G to be “necessary to qualify, explain, or place [57C] into
   context.”
                               8. Defense Exhibit 32H
          In Defense Exhibit 32H, Michael explains he is setting up a portable
   point-of-sale system for beer sales made at “beer troughs,” ice buckets set
   up away from the main bar where customers could order beer and food. The




                                         12
Case: 19-50830     Document: 00515852310             Page: 13   Date Filed: 05/06/2021




                                      No. 19-50830


   Hermans argue that 32H is necessary context for Government Exhibit 52G,
   in which Cynthia states “there’s not going to be a paper trail” of cash sales
   and Michael also later states, “And if you’re looking for trail of cash, uh,
   that’s not going to exist.”
          While the Government’s exhibit may create the general impression
   that the Hermans did not keep any record of cash sales, the Hermans’ exhibit
   does not alter that impression. 32H shows only that the Hermans were
   setting up a portable point-of-sale system at a beer trough on the day the
   conversation was recorded—a single transactional point that does not
   “qualify, explain, or place into context” the Hermans’ broader accounting
   practices discussed in the Government’s exhibit.
                                 9. Defense Exhibit 32I
          In Defense Exhibit 32I, when discussing the point-of-sales system,
   Agent Vela asks, “How can you like, um, manipulate the sales a little bit, you
   know, so you have the right inventory and your numbers don’t get all screwed
   up?” to which Michael responds, “What do you mean? I don’t follow what
   you’re saying.” The Hermans argue that 32I is necessary context for
   Government Exhibit 57I, in which Agent Vela asks whether cash “gets rung
   up in the point of sales system,” and Michael answers, “There’s ways to
   manipulate that and to where it just doesn’t even . . . doesn’t happen.”
          The Hermans argue that Agent Vela’s question in 32I introduces the
   concept of “manipulat[ing]” the point-of-sale system into their
   conversation. We agree. Agent Vela’s question prompted Michael, shortly
   thereafter, to characterize the point-of-sale system to appeal to a prospective
   buyer, including using the exact phrasing that Agent Vela had used earlier.
   Thus it does “qualify, explain, or place into context” Michael’s later
   statement for the jury. Consequently, the district court erred in excluding
   Defense Exhibit 32I.




                                           13
Case: 19-50830     Document: 00515852310           Page: 14   Date Filed: 05/06/2021




                                    No. 19-50830


          But this error was harmless. Our review of the record does not show
   that Michael’s statement “permeate[d] the record” or was even “a crucial
   part of the government’s case.” Portillo, 969 F.3d at 177 (alteration in
   original) (quoting United States v. Westmoreland, 841 F.2d 572, 579 (5th Cir.
   1988)).   The Government did not rely on Michael’s statement about
   “manipulat[ing]” the point-of-sale system in its opening, closing, or rebuttal
   arguments at trial.     Further, given the powerful other evidence the
   Government introduced at trial—including evidence of $94,000 of personal
   expenses paid with business funds and evidence that the Hermans did not tell
   their accountant about $570,000 made from sales in cash—the jury had
   ample other “bas[e]s to convict the defendants.” Id.
                              10. Defense Exhibit 32J
          In Defense Exhibit 32J, Michael tells Agent Vela that “what you do
   with [the cash flow] is your business” but that he and Cynthia “put every
   dime in the bank to make sure [their] business stays solid and solvent.”
   Michael also states, “The cash flow’s there. . . . [T]he reason why I don’t
   pull, you know, the cash out of it is because I got behind the eight ball.” The
   Hermans argue that 32J is necessary context for Government Exhibit 57K, in
   which Agent Vela asks whether he can assume that he can “add in another
   seventy-five hundred dollars a . . . month that, you know, doesn’t get rung up
   and I can add it to my calculations” to which Michael answers, “Yes . . . .
   Seventy-five hundred and ten thousand dollars.”
          Michael’s statement to Agent Vela that “what you do with [the cash
   flow] is your business” is one of his opening, unprompted remarks in their
   phone call. The conversation progresses over multiple topics, and it pivots
   when Agent Vela asks if “the gross receipts . . . are really better than what
   they are on paper,” which Vela says would “change[] everything.” Vela then
   asks Michael what the “true sales or gross receipts” of the business are, and




                                         14
Case: 19-50830        Document: 00515852310              Page: 15       Date Filed: 05/06/2021




                                          No. 19-50830


   twice asks what sales aren’t “rung up” in calculating the restaurant’s gross
   receipts, before asking the question about seventy-five hundred dollars.
   Michael’s statement in 32J is not a response to and would not contextualize
   the portion of their conversation in 57K about “ringing up” cash sales.
           32J also includes Michael’s statements that he is “not into” “fraud”
   and “deception,” and that he and Cynthia operated their business with
   “character and integrity.” Michael argues that these statements show he
   was running an honest business, and that his statements that he and Cynthia
   “put every dime in the bank to make sure [their] business stays solid and
   solvent,” and “the reason I don’t pull cash out of the business is because I
   got behind the eight ball,” were necessary to provide context for his later
   statement that Agent Vela could “add in another seventy-five hundred
   dollars a . . . month [in cash] that . . . doesn’t get rung up.” These statements,
   however, do not place the admitted portion of 57K into context to correct a
   distorted and misleading impression so much as they seek to separately
   provide an alternate narrative, which is not within the current restrictive
   scope and purpose of Rule 106. Branch, 91 F.3d at 731; see also Capra &
   Richter, supra note 4, at 913–14.
                                   11. Defense Exhibit 32K
           In Defense Exhibit 32K, Michael explains to Agent Vela that the
   Hermans are in debt because of a fire at the restaurant that “knocked [him]
   in the dirt” and made him “g[e]t behind the eight ball.” 7 Michael does not



           7
              In December 2010, Cindy’s Gone Hog Wild was destroyed in a fire. In their
   conversations with Agent Vela, the Hermans shared that they were “in the middle of
   litigation” with their insurance company but had taken out high-interest loans to keep the
   business afloat until the insurance company paid out their claims. Michael explained to
   Agent Vela that he was “behind the eight ball” (i.e., in debt) from the fire, which is why he
   was interested in selling the restaurant.




                                                15
Case: 19-50830     Document: 00515852310            Page: 16    Date Filed: 05/06/2021




                                     No. 19-50830


   identify a corresponding Government Exhibit. 32K provides a rationale as to
   why the Hermans would have deposited all their cash into the bank: they were
   in debt from a recent fire at their restaurant and were trying to keep their
   business solvent. This provides broad context for their case, but Michael has
   not shown that it “qualif[ies], explain[s], or place[s] into context” any
   specific Government allegation.
                               12. Defense Exhibit 32L
          In Defense Exhibit 32L, Michael offers to show Agent Vela his tax
   returns. The Hermans argue that 32L is necessary context for Government
   Exhibit 57M, in which Michael shows Agent Vela “20 grand” in cash “from
   this past week,” stating “I just haven’t been to the bank.” The Hermans
   have not shown how Michael’s offer to show Agent Vela tax returns
   (reflecting previous years’ financials) “qualif[ies], explain[s], or place[s] into
   context” having tens of thousands of dollars of cash in his office.
                               13. Defense Exhibit 32O
          In Defense Exhibit 32O, Michael tells Agent Vela that he and Cynthia
   draw a small salary (“almost 800 bucks a month between both of us”) once
   a month. The Hermans argue that 32O is necessary context for Government
   Exhibit 57P, in which Michael explains that beer sales result in large volumes
   of cash. The Hermans have not shown how the fact that they draw only a
   small salary for themselves “qualif[ies], explain[s], or place[s] into context”
   the fact that beer sales in their restaurants generate large volumes of cash.
                               14. Defense Exhibit 139
          Cynthia alleges that the district court erred in excluding Defense
   Exhibit 139, a 35-page redacted transcript of recorded conversations that
   contained only Agent Vela’s questions to the Hermans. Cynthia argues that
   the redacted transcript showed the probing nature of Agent Vela’s questions.




                                           16
Case: 19-50830       Document: 00515852310          Page: 17   Date Filed: 05/06/2021




                                     No. 19-50830


   This high-level argument does not meet Branch’s standard that Defense
   Exhibit 139 is “necessary to qualify, explain, or place into context” another
   portion of the recorded conversation that is “already introduced.” Branch,
   91 F.3d at 728.
          In sum, we find no reversible error in the district court’s exclusion of
   the proffered defense exhibits.
                                         III.
          The Hermans next argue that the district court erred when it barred
   expert testimony from William Brown, a forensic accountant.
                          A. Defense Expert Testimony
          The Hermans sought to call William Brown, CPA and forensic
   accountant, as an expert witness at trial. Brown intended to testify about two
   topics: revenue and expenses. As to revenue, Brown would testify that the
   Government had overstated actual gross receipts of both Cindy’s Gone Hog
   Wild and Cindy’s Downtown by $409,000 because it had failed to deduct
   non-income items like loans and bank transfers. As to expenses, Brown
   would testify that he had identified about 400 transactions totaling $94,000
   that could constitute business expenses paid from personal accounts, which
   he opined “should be considered as well as some sort of mitigating factor.”
   Brown did not intend to testify as to the Government’s main allegations
   against the Hermans: whether they had $570,000 worth of undeposited cash
   receipts or whether the personal expenses they paid through their business
   were, in fact, not personal expenses.        Over the Hermans’ objections,
   ultimately, the district court excluded Brown’s testimony in its entirety as
   both irrelevant and confusing to the jury. Importantly, however, the district
   court deferred this assessment until trial, after the Government’s evidence
   was complete and the defense was able to proffer Brown directly as to his
   intended testimony.




                                          17
Case: 19-50830        Document: 00515852310              Page: 18       Date Filed: 05/06/2021




                                          No. 19-50830


           On appeal, Cynthia argues that the district court incorrectly
   concluded that Brown’s testimony was irrelevant, and the erroneous
   exclusion deprived her of “necessary evidence of her mental state.” She
   argues that by showing the jury that $409,000 in gross receipts were
   inadvertently included in their tax returns (which would have increased their
   tax liability) and that she frequently paid for business expenses with personal
   funds, the jury could have concluded that the Hermans were not trying to
   willfully conspire to defraud the United States but rather that they were just
   bad at bookkeeping. Michael makes the same argument but frames it as a
   constitutional claim. 8
                                   B. Standard of Review
           This court reviews “the district court’s decision to exclude expert
   witness testimony under an abuse of discretion standard, and the ruling will
   not be disturbed on appeal unless it is manifestly erroneous.” United States v.
   Wen Chyu Liu, 716 F.3d 159, 167 (5th Cir. 2013) (emphasis added) (internal
   quotation marks omitted) (quoting United States v. Valencia, 600 F.3d 389,
   423 (5th Cir. 2010)).




           8
              Michael argues that the district court’s exclusion of Brown’s testimony violated
   his Sixth Amendment right to present a complete defense. The Supreme Court has
   recognized that the Constitution guarantees criminal defendants “a meaningful
   opportunity to present a complete defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986)
   (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)). But the Constitution also
   “leaves to the judges who must make these decisions ‘wide latitude’ to exclude evidence
   that is ‘repetitive . . . , only marginally relevant’ or poses an undue risk of ‘harassment,
   prejudice, [or] confusion of the issues.’” Id. at 689–90 (alterations in original) (quoting
   Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)). Further, as this court has recognized,
   the Supreme Court’s “cases typically focus on categorical prohibitions of certain evidence
   and not discretionary decisions to exclude evidence under general and otherwise
   uncontroversial rules.” Caldwell v. Davis, 757 F. App’x 336, 339 (5th Cir. 2018) (per
   curiam) (unpublished).




                                               18
Case: 19-50830     Document: 00515852310           Page: 19    Date Filed: 05/06/2021




                                    No. 19-50830


                                   C. Discussion
          The district court excluded Brown’s testimony both as irrelevant and
   as confusing to the jury. Under Federal Rule of Evidence 702, district courts
   act as gatekeepers to determine the relevance and reliability of expert
   testimony. Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993).
   Federal Rule of Evidence 403 allows district courts to “exclude relevant
   evidence if its probative value is substantially outweighed by a danger of . . .
   misleading the jury.” FED. R. EVID. 403.
          The Hermans argue that Brown’s testimony was relevant to two
   issues: their intent and materiality.       Regarding intent, to convict for
   conspiracy under Count One, the Government needed to prove that the
   Hermans had “knowledge of the unlawful objective and voluntary agreement
   to join the conspiracy,” United States v. Coleman, 609 F.3d 699, 704 (5th Cir.
   2010), and to convict under the remaining counts for filing false tax returns
   (Counts Two through Seven), the Government needed to prove that the
   Hermans acted “willfully,” 26 U.S.C. § 7206(1).
          Regarding materiality, to convict under Counts Two through Seven,
   the Government needed to prove that the Hermans filed a tax return that
   they did “not believe to be true and correct as to every material matter.” 26
   U.S.C. § 7206(1). A false statement on a tax return is material if it has “a
   natural tendency to influence, or [is] capable of influencing, the decision of
   the [IRS].” Neder v. United States, 527 U.S. 1, 16 (1999) (first alteration in
   original) (quoting United States v. Gaudin, 515 U.S. 506, 509 (1995)). This
   court has held that failing to report gross receipts is a material
   misrepresentation that can establish liability for filing false returns. United
   States v. Holladay, 566 F.2d 1018, 1020 (5th Cir. 1978) (per curiam).
          In making its case to the jury, the Government relied on and
   repeatedly emphasized two facts: (1) through their restaurants, the Hermans




                                          19
Case: 19-50830       Document: 00515852310              Page: 20       Date Filed: 05/06/2021




                                         No. 19-50830


   made $570,000 in cash that they did not deposit into the bank, did not tell
   their accountant about, and did not report on their taxes; and (2) the
   Hermans paid about $94,000 of personal expenses using business funds.
   Brown proffered that he would have testified about two different facts:
   (1) the Hermans’ accountant, Greg Peden, 9 had overstated gross receipts on
   the Hermans’ tax forms by $409,000 for the period between 2007 and 2012
   by failing to deduct non-income items like loans and bank transfers; and (2)
   the Hermans paid about $94,000 in business expenses using personal funds.
           First, the unreported cash, emphasized by the Government, and the
   overstated gross receipts, offered by the Hermans through Brown, are not
   related. Brown’s testimony would have related to errors that Peden made in
   preparing defendants’ tax returns—errors unrelated to the Hermans’ failure
   to fully disclose their cash receipts. Indeed, this is the reason that the district
   court excluded Brown’s testimony on this point: “[Brown’s recomputation
   of gross receipts] doesn’t bear upon at all on the issues of whether or not the
   Hermans failed to include cash receipts that the businesses have received on
   the appropriate returns.” Because Brown’s testimony about overstated
   gross receipts did not relate to the Government’s allegations, the Hermans’
   argument that Brown’s testimony was probative as to their intent or
   materiality is without merit.




           9
             Greg Peden, CPA, was the Hermans’ accountant since the late 1980s. Peden
   generated the Hermans’ financial statements, prepared the business tax returns for Cindy’s
   Gone Hog Wild, and prepared the Hermans’ individual tax returns. Peden prepared the
   tax returns that led to the Hermans’ indictment. He testified at the Hermans’ trial but was
   not charged with any crimes. Peden primarily relied on the Hermans’ bank statements to
   prepare financial statements and tax returns for the Hermans. It was Peden’s
   understanding that all of the revenues from the Hermans’ businesses were deposited into
   their bank accounts.




                                               20
Case: 19-50830        Document: 00515852310              Page: 21       Date Filed: 05/06/2021




                                          No. 19-50830


           Second, paying personal expenses using business funds, emphasized
   by the Government, and paying business expenses using personal funds,
   offered by the Hermans through Brown, do seem to be related in that they
   are flip sides of the same coin—the Hermans sometimes paid business
   expenses with personal funds and sometimes paid personal expenses with
   business funds. The Hermans argue that such bookkeeping errors could have
   raised doubts as to whether they conspired to defraud the United States; the
   jury could have considered this testimony and concluded that the Hermans
   were not trying to willfully conspire to defraud the United States but rather
   their tax returns were incorrect because of the Hermans’ “ignorance,
   inattention, and poor bookkeeping.” In response, the Government argues
   that simply because the Hermans paid some business expenses with personal
   funds does not negate the evidence that establishes that the Hermans
   willfully paid personal expenses with business funds: the Hermans placed
   their childcare provider on the restaurants’ payroll and labeled personal
   expenses, such as maintenance of their home pool, with accounting codes for
   specific categories of business expenses. 10
           The fact that the Hermans paid for some business expenses using
   personal funds does not negate the fact that they paid for personal expenses
   using business funds. However, as the Hermans’ argue, it is plausible that
   the jury could have considered Brown’s testimony and inferred that the
   Hermans were incompetent bookkeepers, which could tend to negate the
   “knowledge” element of 18 U.S.C. § 371, Coleman, 609 F.3d at 704, and the
   “willful” element of 26 U.S.C. § 7206(1). The Supreme Court’s decision in


           10
              To assist Peden in his preparation of their financial statements and tax returns,
   the Hermans used a coding system on their checks. The Hermans put a code on each check
   to show its purpose, and Peden then used the codes to enter amounts onto a balance sheet.
   The Hermans elected to code their checks themselves to reduce fees they paid to Peden’s
   firm.




                                               21
Case: 19-50830     Document: 00515852310            Page: 22   Date Filed: 05/06/2021




                                     No. 19-50830


   Cheek v. United States, 498 U.S. 192 (1991), lends some credence to the
   Hermans’ argument. In Cheek, the Court held that, in the tax context,
   “willfulness . . . requires the Government to prove that the law imposed a
   duty on the defendant, that the defendant knew of this duty, and that he
   voluntarily and intentionally violated that duty.” Cheek, 498 U.S. at 201.
   The Court also held that a defendant’s good-faith belief that she was not
   violating the law need not be “objectively reasonable” to negate willfulness.
   Id. at 203. While instructive, however, Cheek is not on point because the
   Hermans are not claiming ignorance of the tax laws but rather that they made
   many mistakes in their efforts to comply with tax law.
          Even if Brown’s testimony regarding the Hermans’ payment of
   business expenses with personal funds were relevant, such testimony had the
   potential to confuse the jury. The Government put on evidence that the
   Hermans paid $94,000 in personal expenses from business funds: “In total,
   between 2007 and 2012, defendants’ businesses paid more than $94,000 in
   personal expenses—$50,376 in wages for their nanny, $19,528 toward
   defendants’ residential electric bills, $5,274 toward their personal water bills,
   $7,049 toward defendants’ personal propane bills, $4,564 on their residential
   mortgage, and $1,458 toward defendants’ pool service.” Brown would have
   testified that the Hermans paid approximately $94,000—coincidentally, the
   same amount—in business expenses from their personal funds. But any
   probative value of Brown’s testimony would have been substantially
   outweighed by the risk of confusing the jury. FED. R. EVID. 403. The jury
   may have considered these two $94,000 amounts as cancelling each other
   out. Or the jury may have considered Brown’s analysis to be a recomputation
   of the Hermans’ tax deficiency, which the jury might have viewed as
   important but was actually irrelevant to the case.             Indeed, Brown
   acknowledged on cross-examination in voir dire during his proffer, that his
   testimony would not have gone to whether the Hermans were depositing all




                                          22
Case: 19-50830       Document: 00515852310              Page: 23      Date Filed: 05/06/2021




                                         No. 19-50830


   of their cash receipts, whether Agent Fannin’s work was correct regarding
   whether the Hermans had $570,000 worth of undeposited cash receipts, or
   whether the personal expenses that the Hermans paid through their business
   were, in fact, not personal expenses.
           For the above reasons, and because of our deference to district courts’
   evidentiary rulings, we find that the district court did not err in excluding
   Brown’s testimony regarding the Hermans’ overstated gross receipts and
   payment of personal expenses with business funds.
                                              IV.
           The Hermans next argue that the district court erred when it limited
   cross-examination of two Government witnesses—Greg Peden, the
   Hermans’ accountant, and Agent Fannin 11— about errors Peden made in
   violation of their Sixth Amendment confrontation rights.
           “This court reviews claims of Sixth Amendment Confrontation
   Clause violations de novo and subject to a harmless-error analysis.” United
   States v. Gentry, 941 F.3d 767, 781 (5th Cir. 2019). “Once the Confrontation
   Clause of the Sixth Amendment has been satisfied, limitation of cross-
   examination is reviewed for abuse of discretion.” Id. (quoting United States
   v. Roussel, 705 F.3d 184, 194 (5th Cir. 2013)).
           The Confrontation Clause provides that “[i]n all criminal
   prosecutions, the accused shall enjoy the right . . . to be confronted with the
   witnesses against him.” U.S. CONST. amend. VI. The “primary interest”
   the Confrontation Clause secures is “the right of cross-examination.” Davis


           11
              The Government argues that the Hermans waived this issue on appeal by
   inadequately briefing it. Both of the Hermans state their arguments and provide supporting
   record citations and legal authority. As in supra note 1, we find the Hermans adequately
   briefed this issue on appeal and reject the Government’s waiver argument.




                                              23
Case: 19-50830     Document: 00515852310            Page: 24   Date Filed: 05/06/2021




                                     No. 19-50830


   v. Alaska, 415 U.S. 308, 315–16 (1974) (quoting Douglas v. Alabama, 380 U.S.
   415, 418 (1965)). However, “[t]he district court has ‘wide latitude insofar as
   the Confrontation Clause is concerned to impose reasonable limits on such
   cross-examination based on concerns about, among other things, harassment,
   prejudice, confusion of the issues, the witness’ safety, or interrogation that is
   repetitive or only marginally relevant.’” Skelton, 514 F.3d at 439 (quoting
   Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986)).             To establish a
   Confrontation Clause violation, “the defendant need only show that ‘a
   reasonable jury might have received a significantly different impression of the
   witness’s credibility had defense counsel been permitted to pursue his
   proposed line of cross-examination.’” United States v. Templeton, 624 F.3d
   215, 223 (5th Cir. 2010) (quoting Skelton, 514 F.3d at 439).              “The
   Confrontation Clause . . . is satisfied where defense counsel has been
   ‘permitted to expose to the jury the facts from which jurors . . . could
   appropriately draw inferences relating to the reliability of the witness.’”
   United States v. Restivo, 8 F.3d 274, 278 (5th Cir. 1993) (quoting Davis, 415
   U.S. at 318).
          The Hermans argue that by limiting cross-examination of Peden and
   Agent Fannin regarding Peden’s accounting errors, the district court
   prevented them from exposing facts to the jury that might have allowed jurors
   to infer that the Hermans’ faulty tax returns were the result of negligence or
   carelessness rather than willfulness. This argument is without merit. As
   discussed, supra section III, any miscalculation Peden made as to gross
   receipts on the Hermans’ tax returns is irrelevant to the issue of whether the
   Hermans failed to report cash receipts. Peden prepared their financial
   statements and tax returns based on the Hermans’ bank statements, but the
   Hermans allegedly hid cash from Peden by not depositing it in the bank in the
   first place. So any errors Peden made are unrelated to the conduct—not
   depositing cash—on which the Government based its case against the




                                          24
Case: 19-50830      Document: 00515852310          Page: 25    Date Filed: 05/06/2021




                                    No. 19-50830


   Hermans. The district court properly exercised its “wide latitude” and
   “impose[d] reasonable limits” on cross-examination based on “concerns
   about . . . confusion of the issues . . . [and] interrogation that is . . . only
   marginally relevant.” Skelton, 514 F.3d at 439. There was no Confrontation
   Clause violation in the district court’s limiting of cross-examination of Peden
   and Agent Fannin.
                                          V.
          Cynthia argues that Count One of the indictment was legally
   insufficient. We review a preserved challenge to the sufficiency of the
   indictment de novo. United States v. Grant, 850 F.3d 209, 214 (5th Cir. 2017).
          Count One charges Michael and Cynthia with violating 18 U.S.C.
   § 371. This statute criminalizes conspiracy (1) “to commit any offense
   against the United States” or (2) “to defraud the United States.” 18 U.S.C.
   § 371. Count One charges the Hermans with violating the second clause,
   referred to as the “defraud clause.”
          Cynthia argues that Count One of the indictment is legally insufficient
   because it failed to include an essential element: that “the alleged fraud be
   directed at a foreseeable government proceeding.” This is not a recognized
   element of § 371. Cynthia’s legal theory is that this court should extend a
   rule announced in a recent Supreme Court case, Marinello v. United States,
   138 S. Ct. 1101 (2018)—to convict under 26 U.S.C. § 7212(a)’s omnibus
   clause, the Government must show a “nexus” between the defendant’s
   conduct and a pending or reasonably foreseeable tax-related proceeding, such
   as an investigation or audit, id. at 1109–10—and apply it to § 371. We decline
   to apply Marinello’s nexus requirement to § 371’s defraud clause and
   accordingly hold that Count One charged all essential elements and was
   therefore legally sufficient.




                                          25
Case: 19-50830     Document: 00515852310           Page: 26    Date Filed: 05/06/2021




                                    No. 19-50830


          Supreme Court jurisprudence on § 371 is well settled. Nearly 100
   years ago, the Court considered the predecessor of § 371 and announced that
   “[t]o conspire to defraud the United States means primarily to cheat the
   government out of property or money, but it also means to interfere with or
   obstruct one of its lawful governmental functions by deceit, craft or trickery,
   or at least by means that are dishonest.” Hammerschmidt v. United States,
   265 U.S. 182, 188 (1924). Subsequent decisions have repeatedly reaffirmed
   Hammerschmidt’s construction of the defraud clause. E.g., Tanner v. United
   States, 483 U.S. 107, 128 (1987); Dennis v. United States, 384 U.S. 855, 861
   (1966); United States v. Scharton, 285 U.S. 518, 521 (1932). Our court has also
   repeatedly relied on Hammerschmidt and its progeny when considering
   conspiracies charged under the defraud clause. E.g., United States v. Martin,
   332 F.3d 827, 834 (5th Cir. 2003); United States v. Hopkins, 916 F.2d 207, 213
   (5th Cir. 1990); United States v. Haga, 821 F.2d 1036, 1038–41 (5th Cir. 1987).
          The recent Supreme Court decision in Marinello v. United States lives
   in a separate vein of law. In Marinello, a jury convicted the defendant for
   violating, among other criminal tax statutes, the “omnibus clause” of 26
   U.S.C. § 7212(a), which criminalizes conduct that “corruptly or by force or
   threats of force . . . obstructs or impedes, or endeavors to obstruct or impede,
   the due administration of [the Internal Revenue Code].” At issue was the
   scope of the statutory phrase “due administration of [the Internal Revenue
   Code]” and whether it “cover[ed] routine administrative procedures that are
   near-universally applied to all taxpayers, such as the ordinary processing of
   income tax returns” or whether the phrase had a “narrower scope.” 138 S.
   Ct. at 1104. The defendant argued that the phrase should be interpreted to
   have a narrow scope that would require the Government to show that he had
   tried to interfere with a “‘pending IRS proceeding,’ such as a particular
   investigation.” Id. at 1105.




                                         26
Case: 19-50830       Document: 00515852310          Page: 27   Date Filed: 05/06/2021




                                     No. 19-50830


            The Supreme Court agreed with the defendant and announced a new
   rule: to convict under § 7212(a)’s omnibus clause, the Government must
   show a “nexus” between the defendant’s conduct and a pending or
   reasonably foreseeable tax-related proceeding, such as an investigation or
   audit.     Id. at 1109–10.   In reaching this decision, the Supreme Court
   considered § 7212(a)’s legislative history, id. at 1106–07; the broader context
   of the Internal Revenue Code, id. at 1107–08; and another Supreme Court
   case, United States v. Aguilar, 515 U.S. 593 (1995), that established a nexus
   requirement for the “similarly worded criminal statute” 18 U.S.C. § 1503(a),
   id. at 1105–06. The Marinello Court did not address, cite, or analogize to 18
   U.S.C. § 371 or Hammerschmidt and its progeny.
            Cynthia’s only argument that Count One of the indictment is legally
   insufficient is that it failed to include the Marinello nexus requirement that
   “the alleged fraud be directed at a foreseeable government proceeding.” She
   advances plain text and policy arguments, but they are not persuasive.
            First, Cynthia asserts that because § 371 criminalizes “obstruct[ion]
   . . . of . . . lawful governmental functions by deceit,” Hammerschmidt, 265
   U.S. at 188, and because § 7212(a) criminalizes tax obstruction, the two
   statutes have “identical” “obstruction element[s].” This argument fails
   based on the plain text of § 7212(a) and § 371. Marinello turned on the
   interpretation of a statutory element that does not exist in and has no bearing
   on § 371. To violate the omnibus clause of § 7212(a), a defendant’s conduct
   must “obstruct . . . the due administration of [the Internal Revenue Code].”
   26 U.S.C. § 7212(a). This “due administration” element does not appear in
   § 371. Rather, 18 U.S.C. § 371 penalizes conduct that “defraud[s] the United
   States.”
            Second, Cynthia asserts that the policy concerns that animated the
   Marinello Court—“deference to Congress and the need for fair warning”—




                                          27
Case: 19-50830     Document: 00515852310           Page: 28    Date Filed: 05/06/2021




                                    No. 19-50830


   “apply with equal force to a conspiracy to defraud by obstruction.” This is
   similarly unpersuasive. Regarding deference to Congress, the Marinello
   Court examined the legislative history specific to § 7212, which bears little if
   any relevancy to the interpretation and application of § 371. Regarding the
   need for “fair warning,” the Marinello Court was concerned that interpreting
   § 7212’s omnibus clause “as applying to all Code administration would
   potentially transform many, if not all” minor violations of IRS rules—such
   as “pay[ing] a babysitter $41 per week in cash without withholding taxes”—
   into felonies for tax obstruction. Marinello, 138 S. Ct. at 1107–08. There is
   no similar risk of boundlessness in § 371 convictions. The Supreme Court
   has made it clear that violation of § 371’s defraud clause requires obstructing
   “lawful governmental functions by deceit, craft or trickery, or at least by
   means that are dishonest.” Hammerschmidt, 265 U.S. at 188.
          Persuasively, the only two circuit courts that have considered
   extending the Marinello nexus requirement to § 371 have declined to do so.
   The Second Circuit announced that Marinello was “inapposite” when
   considering a § 371 conviction because “in that case, the Supreme Court
   analyzed 26 U.S.C. § 7212(a)’s unique text, context, and history—which are
   wholly unrelated to § 371’s defraud clause.” United States v. Atilla, 966 F.3d
   118, 131 (2d Cir. 2020). Similarly, the Eighth Circuit rejected Marinello as
   inapt because “the broad language in § 371 makes no reference to ‘the due
   administration [of the Internal Revenue Code].’” United States v. Flynn, 969
   F.3d 873, 879–80 (8th Cir. 2020) (alteration in original), cert. docketed, 20-
   1129 (Feb. 17, 2021). Here, the district court declined to extend Marinello to
   the Hermans’ case for the same reason: “[t]he limitations on the substantive
   offense of 26 U.S.C. § 7212(a) do not apply to . . . conspiracies charged under
   the general conspiracy statute of 18 U.S.C. § 371.” United States v. Herman,
   No. AU-17-CR-301-XR, 2019 WL 1865284, at *2 (W.D. Tex. Apr. 24, 2019).




                                         28
Case: 19-50830      Document: 00515852310            Page: 29     Date Filed: 05/06/2021




                                      No. 19-50830


          In sum, we join our sister circuits in declining to extend the Marinello
   nexus requirement to § 371’s defraud clause, and accordingly hold that Count
   One of the indictment is legally sufficient.
                                           VI.
          Finally, the Hermans argue that the cumulative effect of the district
   court’s trial errors requires the reversal of their convictions.
          “A fair trial in a fair tribunal is a basic requirement of due process.”
   In re Murchison, 349 U.S. 133, 136 (1955). “[T]he cumulative error doctrine
   . . . provides that an aggregation of non-reversible errors (i.e., plain errors
   failing to necessitate reversal and harmless errors) can yield a denial of the
   constitutional right to a fair trial, which calls for reversal.” United States v.
   Munoz, 150 F.3d 401, 418 (5th Cir. 1998). “Cumulative error justifies
   reversal only when errors so fatally infect the trial that they violated the trial’s
   fundamental fairness.” United States v. Delgado, 672 F.3d 320, 344 (5th Cir.
   2012) (en banc) (internal quotation marks omitted) (quoting United States v.
   Fields, 483 F.3d 313, 362 (5th Cir. 2007)). Put another way, “[t]he doctrine
   justifies reversal only in the unusual case in which synergistic or repetitive
   error violates the defendant’s constitutional right to a fair trial.” Id. This
   court has “repeatedly emphasized” that the cumulative error doctrine
   “necessitates reversal only in rare instances” and “the possibility of
   cumulative error is . . . practically never found persuasive.” Id. (quoting
   Derden v. McNeel, 978 F.2d 1453, 1456 (5th Cir. 1992) (en banc)).
          Because we have found that the district court did not commit
   reversible error in any of the issues presented in this case, “there are no
   errors that we could aggregate to find cumulative error.” United States v.
   Eghobor, 812 F.3d 352, 361 (5th Cir. 2015).




                                           29
Case: 19-50830    Document: 00515852310            Page: 30    Date Filed: 05/06/2021




                                    No. 19-50830


                                        VII.
         In conclusion, the district court did not reversibly err in its evidentiary
   rulings nor infringe on the Hermans’ Sixth Amendment rights to confront
   witnesses and present a complete defense, the indictment was legally
   sufficient, and there was no cumulative error requiring the reversal of the
   Hermans’ convictions. AFFIRMED.




                                         30